            Case 5:18-cv-05459-NC Document 37 Filed 04/12/19 Page 1 of 3



1     ROBERT R. POWELL, SBN 159747
      SARAH E. MARINHO, SBN 293690
2     POWELL & ASSOCIATES
      925 West Hedding Street
3
      San Jose, California 95126
4     T: (408) 553-0201
      F: (408) 553-0203
5     E: smarinho@rrpassociates.com
6     DMITRY STADLIN, SBN 302361
7
      Attorney at Law
      111 N. Market St. Ste. 300
8     San Jose, CA 95113
      T: (408) 645-7801
9     F: (408) 645-7802
      E: ds@stadlinlaw.com
10

11    Attorneys for Plaintiffs

12     RICHARD DOYLE, City Attorney SBN 88625
       MAREN J. CLOUSE, Deputy City Attorney SBN 228726
13     SAN JOSE CITY ATTORNEY’S OFFICE
       200 E. Santa Clara St. Fl. 16
14
       San Jose, CA 95113-1903
15     Telephone: (408) 535-1948
       Facsimile: (408) 998-3131
16     Email: CAO.Main@sanjoseca.gov

17     Attorneys for Defendants
18                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
19                                           (San Jose Division)
20

21   JESSE BOSWORTH, et al.                                No. 18-CV-05459-NC
22                    Plaintiff,                           STIPULATION AND [PROPOSED] ORDER
                                                           TO DISMISS DEFENDANT JUAN
23   v.                                                    CEBALLOS PURSUANT TO F.R.C.P. 41
24   CITY OF SAN JOSE, et al.
25                    Defendants.
26

27

28
                                                       1
     Stipulation and [Proposed] Order to Dismiss                                 18-cv-05459 NC
     Defendant Juan Ceballos Pursuant to F.R.C.P. 41
            Case 5:18-cv-05459-NC Document 37 Filed 04/12/19 Page 2 of 3



1            IT IS HEREBY STIPULATED by and between the parties to this action through their
2    designated counsel that Defendant Juan Ceballos, be and hereby is dismissed with prejudice pursuant
3    to Federal Rules of Civil Procedure, Rule 41(a)(1). Each side shall bear their own attorney’s fees
4    and costs.
5            I hereby attest that I have on file all holographic signatures corresponding to any signatures
6    indicated by a conformed signature /S/ within this e-filed document.
7                                                                POWELL & ASSOCIATES
8    Dated: April 9, 2019                              By:               /S/                      .
                                                                 SARAH E. MARINHO
9
                                                                 Attorney for Plaintiff
10                                                               JESSE BOSWORTH
11

12                                                               RICHARD DOYLE
                                                                 City Attorney
13
     Dated: April 9, 2019                              By:                /S/
14
                                                             MAREN CLOUSE
                                                             Deputy City Attorney
15
                                                             Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             2
     Stipulation and [Proposed] Order to Dismiss                                               18-cv-05459 NC
     Defendant Juan Ceballos Pursuant to F.R.C.P. 41
            Case 5:18-cv-05459-NC Document 37 Filed 04/12/19 Page 3 of 3



1                                                      ORDER
2            IT IS SO ORDERED.
                                                                       S DISTRICT
                                                                    ATE           C
3                                                                  T




                                                                                             O
                                                              S




                                                                                              U
                                                             ED
               April 12, 2019




                                                                                               RT
4    Dated: ______________                                   _______________________________




                                                         UNIT
                                                                           TED
                                                                    GRAN COUSINS
                                                             NATHANAEL
5




                                                                                                      R NIA
                                                             United States Magistrate Judge
                                                                                                  s
6                                                                                     M. Cousin




                                                         NO
                                                                            thanael
                                                                   Judge Na




                                                                                                      FO
                                                             RT




                                                                                                  LI
7
                                                                  ER




                                                              H




                                                                                             A
                                                                       N                      C
                                                                                         F
8                                                                          D IS T IC T O
                                                                                 R
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
     Stipulation and [Proposed] Order to Dismiss                                                              18-cv-05459 NC
     Defendant Juan Ceballos Pursuant to F.R.C.P. 41
